EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maryellen Hank on February 23, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Cancel Claim 33.

Claim 35.  In line 2, delete “Using”, and insert ---Adding---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ogura et al, WO 99/31213, discloses a detergent composition comprising a polymer having the general formula: (A)m(B)n, in which A is a unit having at least one carboxylic group in the molecule, but no other anionic group, B is a unit having a sulfonic acid group, the ratio of m/n is 100:1 to 1;1, and the weight average molecular weight of the polymer is 4,000-200,000 (see abstract).  It is further taught by Ogura et al that unit A is preferably acrylic acid (see page 4, lines 11-18), that unit B is preferably 2-acrylamido-2-methylpropanesulfonic acid or 2-methacrylamido-2-methylpropanesulfonic acid (see page 6, line 9-page 7, line 5), and that the polymer is added to a detergent 
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 23, 2022